Case 2:17-cv-05537-DRH-SIL Document 46 Filed 12/18/18 Page 1 of 1 PageID #: 187



UNITED STATES DISTRICT COURT                                        CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                        MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                             DATE: 12/18/2018
        U.S. MAGISTRATE JUDGE                                       TIME: 11:00 am

CASE: CV 17-1525(JS) Nautilus, Inc. v. Sport Measurement Group, LLC et al

TYPE OF CONFERENCE: STATUS                          FTR: 11:03-11:18

APPEARANCES:
     For Plaintiff: Alan Heller and Jeanne Barenholtz

      For Defendant: Keith Richman

THE FOLLOWING RULINGS WERE MADE:
☐    Scheduling Order entered.

☐     The court has adopted and So Ordered the joint proposed scheduling order [        ]
      submitted by the parties.

☐     The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
      The action will be tried in accordance with the discretion and the trial calendar of the
      District Judge.

☒     Other: Plaintiff’s motion to compel, DE [47], is granted for the reasons set forth on the
      record. Plaintiff can use the confidential documents at issue for the purposes of the
      depositions sought and no other purpose. Mr. Dionisio will appear for his deposition on
      January 17, 2019 at 11:00am at Plaintiff counsel’s offices. This date may only be moved
      with the consent of all sides and the witness but will occur no later than January 31, 2019.
      The two non-party depositions will be completed on or before January 31, 2019. If this
      deadline is not met, Plaintiff will serve and file motion to compel on January 31, 2019 on
      notice to the two witnesses and those witnesses should appear in court to explain their
      failure to appear for deposition.
               Defendant’s motion to compel, DE [48], for a further 30(b)(6) deposition with a
      witness prepared to testify about the subjects at issue, is also granted for the reasons set
      forth on the record.
               Deadline to commence summary judgment motion practice: March 4, 2019.


                                                    SO ORDERED

                                                    /s/Steven I. Locke
                                                    STEVEN I. LOCKE
                                                    United States Magistrate Judge
